USCA11 Case: 21-10396       Date Filed: 07/22/2021   Page: 1 of 2



                                                              [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 21-10396
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 3:11-cr-00248-MMH-JRK-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,


                                      versus


DONALD MITCHELL,
a.k.a. Maven Busari,
a.k.a. Arisses Maven Anglo Busari,
a.k.a. Miguel Busari ,
a.k.a. Miguel Lopez Diaz,

                                                              Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (July 22, 2021)
          USCA11 Case: 21-10396       Date Filed: 07/22/2021   Page: 2 of 2



Before JORDAN, ROSENBAUM and LUCK, Circuit Judges.

PER CURIAM:

      Laura Daines, counsel for Donald Mitchell in this appeal of the denial of his

motions for compassionate release, has moved to withdraw from further

representation of the appellant and filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and the district court’s denial of

Mitchell’s motions for compassionate release is AFFIRMED.




                                          2